DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
 Response to Amendment
2)	Applicant’s amendments to the claims filed 11/29/2021 are accepted. Claims 1 and 3 have been amended.
Response to Arguments
3)	Applicant’s arguments, see section titled “Claim Objections”, filed 11/29/2021, with respect to the claims have been fully considered and are persuasive.  The objections of claims 1 and 3 have been withdrawn. 
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
4)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6)	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over McKay (U.S. PGPUB 20070243228), hereinafter McKay, in view of Marino et al. (U.S. PGPUB 20160367267), hereinafter Marino, further in view of Lesh et al. (U.S. PGPUB 20010007933), hereinafter Lesh.
Regarding claim 1, McKay teaches a method of delivering a therapeutic agent (Fig. 9; 96) to the nucleus pulposus [Paragraph 0170] of an intervertebral disc (Fig. 9; 91), the method comprising inserting a delivery tool [Paragraph 0035, “drug delivery device”] containing the therapeutic agent into the nucleus pulposus of the intervertebral disc [Paragraph 0170]; and using the delivery tool to facilitate delivery of the therapeutic agent to the nucleus pulposus of the intervertebral disc [paragraph 0170]. However, McKay fails to teach wherein the insertion of the delivery tool is through an anterior portion, a lateral portion, or an anterolateral portion of an annulus fibrosus. Further, 
Marino teaches a method of delivering a therapeutic agent [Paragraph 0048] to an intervertebral disc [Paragraph 0046, Paragraph 0047, “through the end plate”; Paragraph 0048], the method comprising inserting a delivery tool [Paragraph 0047] containing the therapeutic agent through an anterior portion or a lateral portion of an annulus fibrosis [Paragraph 0035] (Examiner interprets the delivery tool being inserted through an anterior portion or a lateral portion of annulus fibrosis, as the annulus fibrosis lies directly next to the end plate, meaning that if the end plate is penetrated with the intention of interacting with the intervertebral disc, as stated within the specification, then the annulus fibrosis will be penetrated as well); and delivering the therapeutic agent to the intervertebral disc [Paragraph 0046 – 0048].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of McKay to include 
However, while McKay in view of Marino teaches that the delivery tool may be a syringe (i.e. needle) or catheter [Paragraph 0035], McKay in view of Marino still fails to teach wherein the method comprises compressing a resilient member located within a cannula of a delivery tool to place a needle in a retracted position in which a distal end of the needle entirely resides in a channel of the cannula; releasing the resilient member to allow the resilient member to transition from a compressed state to an uncompressed state; and applying a pushing force by the resilient member to the needle to cause the needle to slide within the channel towards a free end of the cannula such that the needle transitions from the retracted position to an extended position in which at least a portion of the distal end of the needle protrudes out from the cannula.
Lesh teaches a method of delivering a therapeutic agent [Paragraph 0011], the method comprising: 
compressing a resilient member (Fig. 13A; 222) located within a cannula (Fig. 13A; 204) of a delivery tool (as shown in Fig. 13A) to place a needle (Fig. 13A; 200) in a retracted position in which a distal end of the needle entirely resides in a channel of the cannula (as shown in Fig. 13A);
releasing the resilient member to allow the resilient member to transition from a compressed stated (as shown in Fig. 13A) to an uncompressed state (as shown in Fig. 13B) [Paragraph 0060]; 

using the needle to facilitate delivery of the therapeutic agent from the delivery tool [Paragraph 0059].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of McKay in view of Marino to comprise compressing a resilient member located within a cannula of a delivery tool to place a needle in a retracted position in which a distal end of the needle entirely resides in a channel of the cannula; releasing the resilient member to allow the resilient member to transition from a compressed state to an uncompressed state; and applying a pushing force by the resilient member to the needle to cause the needle to slide within the channel towards a free end of the cannula such that the needle transitions from the retracted position to an extended position in which at least a portion of the distal end of the needle protrudes out from the cannula, as taught by Lesh. Doing so would allow for the catheter tip to not withdraw from the tissue, and for fast and introduction of the therapeutic agent [Paragraph 0060].
Regarding claim 2, McKay in view of Marino in view of Lesh teaches the method of claim 1, wherein the method further comprises form an entry point of delivery with a surgical tool [McKay, Paragraph 0035, “drill”], and inserting the delivery tool through the anterior or the lateral portion [Marino, Paragraph 0035]. However, McKay in view of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of McKay in view of Marino in view of Lesh to comprise forming an entry point of delivery with a surgical tool between an endplate and an annular body before inserting the delivery tool, as taught by Marino. Making an entry point of delivery between an endplate and an annular body would be necessitated for the function of delivering the therapeutic agent to the nucleus pulposus, which rests internal to the annular body.
Regarding claim 3, McKay in view of Marino in view of Lesh teaches the method of claim 1, wherein the method further comprises forming a point of entry of delivery with a surgical tool [McKay, Paragraph 0035, “drill”], and inserting the delivery tool is done from a lateral portion of the annulus fibrosis [Marino, Paragraph 0035] (via following a path determined by previous insertion of the surgical tool). However, McKay in view of Marino in view of Lesh fails to teach wherein the entry point is posterior.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of McKay in view of Marino in view of Lesh to comprise forming a posterior entry point, as taught by Marino. Doing so would help to reduce the possibility of disc degeneration or annulus fibrosis during delivery of the therapeutic agent, as taught by Marino [Paragraph 0034].
Regarding claim 4, McKay in view of Marino in view of Lesh teaches the method of claim 2, wherein the surgical tool is a drill [McKay, Paragraph 0035].
Conclusion
7)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783